DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  3/23/2022 has been entered.
 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 26 be found allowable, claim 27 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-23 and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 - in line 16, “the first stimulation” and in lines 16 and 17, “the avoidance tissue not proximate the ventricular wall” lacks antecedent basis.
	It is further unclear why tissue not proximate the ventricular wall is considered avoidance tissue.  The specification does not set forth why stimulation is applied to one type of avoidance tissue versus another type of avoidance tissue.  

        			Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-23, and 26-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khadem et al(2009/0259230, hereinafter Khadem).
Claim 1 – Khadem teaches a system, see figure 1, for treating a cognitive disease or disorder including: 
a stimulator configured to provide stimulation energy, processors -26- and -36-, set forth in paragraph; 
a first stimulation lead, deep brain stimulator set forth in paragraphs [0020] and [0066] constructed and arranged to receive the stimulation energy from the stimulator and comprising at least one stimulation element constructed and arranged to stimulate a target volume of brain tissue proximate the fornix, the language “proximate the fornix” does not require a particular structure different than the structure set forth in Khadem; 
a controller configured to modify the stimulation energy delivered by the stimulator, processors -26- and -36- will at least turn the stimulation on and off, see paragraph [0036] for performing the procedure; 
an image analyzer configured to receive patient image information and identify the target volume of brain tissue and an avoidance volume of brain tissue comprising tissue proximate a ventricular wall, processor -36- is used as an image analyzer see paragraph [0036], the weighting or factors can be applied to any anatomical feature in the brain, paragraph [0046]; 
wherein the image analyzer -36-(including planning system -38- is further configured to determine at least one trajectory for placement of the first stimulation lead based on the identified target volume of brain tissue and the identified avoidance volume of brain tissue, see paragraphs [0044], [0045], [0046] and [0050]; 
wherein the trajectory positions the at least one stimulation element of the first stimulation lead in the target tissue proximate the fornix and positions the first stimulation in the avoidance tissue not proximate the ventricular wall and wherein … the first stimulation in the avoidance tissue not proximate the ventricular wall, such wherein statements set forth an intended use and does not require a specific structure or a structure different from Khadam (it is the position of the office that Khadam the stimulator of Khadam is capable of being placed in tissue proximate the fornix and stimulate tissue not proximate the ventricular wall); and
wherein the system is configured to treat at least one of a neurological disease or a neurological disorder using the first stimulation lead placed along the at least one trajectory.
Claims 2 and 3 – Khadem further teaches comprising an imaging device configured to produce the patient image information, ct imager set forth in paragraph [0026].
Claim 6 – Khadem further teaches the deep brain stimulation lead and electrical leads as set forth in paragraph [0020].
	Claim 7 – Khadem further teaches the deep brain stimulators and electrical leads are considered as electrodes.
Claim 8 – Khadem further teaches the image analyzer device is configured to provide a qualitative measure of a selected trajectory, based on the location of the burr hole, as set forth in paragraph [0049].
Claim 9 – Khadem further teaches the qualitative measure comprises a qualitative measure of the at least on trajectory's avoidance of the avoidance volume such as the fiber tracks as set forth in paragraph [0049].
Claim 10 – Khadem further teaches the qualitative measure is a qualitative measure of one or more of: proximity of the first stimulation lead to the avoidance volume the cost basis is modified based on the distance of the trajectory to the avoidance volume of the fiber tracks, paragraph [0049].
Claim 11 – Khadem further teaches wherein the qualitative measure comprises a qualitative measure of the at least on trajectory's geometric relationship to the target volume, see figure 4, wherein different values are given to burr holes on different positions of the skull based on the geometrical relationship with the target volume and the avoidance volumes, vascular and fiber tracks for example.
Claim 12 – Khadem further teaches the qualitative measure is a qualitative measure of one or more of: proximity of a stimulation element to the target volume, as shown in figure 4 all the trajectories pass through the target volume -164-.
Claim 13 – Khadem further teaches the image analyzer device -26- is configured to provide a first qualitative measure of a first trajectory, shown by the color coded cost values as shown in figure 4 and a second qualitative measure of a second trajectory and a shown in figure 4 and described in paragraph [0053].
Claim 14 – Khadem further teaches the image analyzer device -26- is configured to provide a quantitative measure of a selected trajectory the numerical cost function as numerical values set forth in paragraph [0053].
Claim 15 – Khadem further teaches the quantitative measure comprises a quantitative measure of the at least on trajectory's avoidance of the avoidance volume such as distance to the avoidance volume see paragraph [0045].
Claim 16 – Khadem further teaches the quantitative measure is a quantitative measure of proximity of the first stimulation lead to the avoidance volume, as set forth in paragraph [0046]. 
Claim 17 – Khadem further teaches the quantitative measure comprises a quantitative measure of the at least on trajectory's geometric relationship to the target volume, see figure 4C wherein the geometric relationships factor into the cost values.
Claim 18 – Khadem further teaches the quantitative measure is a quantitative measure of one or more of proximity of a stimulation element to the target volume the trajectories all pass through the target volume as shown in figure 4 with respect to element -164-.
Claim 19 – Khadem further teaches wherein the image analyzer device -26- is configured to provide a first quantitative measure of a first trajectory and a second quantitative measure of a second trajectory, each trajectory is given its own cost function, which may be a numerical value.
Claim 20 – Khadem further teaches the image analyzer device is configured to provide information related to the distance between the first stimulation lead and the avoidance volume, the image of the stimulation device and the volume of interest during the procedure.
Claim 21 – Khadem further teaches the image analyzer device, -26- is configured to provide information related to the distance between the first at least one stimulation element at the target volume, the actual images provided during the procedure showing the deep brain stimulation lead and the target volume during use.
Claim 22 – Khadem further teaches, as shown in figure 4, the system allows the user to view one or more stimulation lead trajectories identified by the image analyzer.
Claim 23 – Khadem further teaches the image analyzer -26- comprises the controller also -26-.
Claims 26 and 27 – Khadem teaches the avoidance volume further comprises tissue proximate a sulcus, blood vessel tissue, or optical tract tissue, avoidance of vascular regions and sulci is set forth in paragraph [0048].
Claim 28 - wherein the avoidance volume further comprises tissue proximate a sulcus, blood vessel tissue, and optical tract tissue, avoidance of vascular regions and sulci is set forth in paragraph [0048], further paragraph [0046] indicates any anatomical region can have weighting factors applied, as such optical tract tissue is considered within the tissue taught by Khadem.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khadem(2009/0259230).
Claim 4 –Khadem teaches a system as claimed but teaches only a first stimulation device, not first and second stimulation devices. 
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was made to provide multiple stimulation elements to allow the entire volume of interest to be treated.  
Duplicating the components of a prior art device is a design consideration within the skill of the art. In re Harza, 274 F.2d 669.
Such a duplication would produce a system of Khadem having at least first and second deep brain stimulation elements.

Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Khadem et al(2009/0259230, hereinafter Khadem) in view of Hardy et al (6,240,308, hereinafter Hardy).
	Claim 28 – Khadem teaches a system as claimed see claim 1 above but does not teach a sensor as claimed.  Khadem does teach the planning system can be used with selected information including anatomical study information, column 1 lines 45-51.
Hardy teaches EEG to collect anatomical data, column 2 line 66 through column 3 line 13.
	It would have been obvious to one of ordinary skill at the time the invention was effectively filed to use the eeg sensor as set forth in Hardy to collect the anatomical study data as set forth in Khadem as an ordinary design expedient to select a known anatomical study sensor from a list of anatomical study sensors as set forth in Hardy.  Such a combination would produce predictable results of the system of Khadem using an EEG sensor to collect the anatomical study data and have a high expectation of success because EEG are known to collect such data as set forth in Hardy.

Response to Arguments
Applicant's arguments filed 3/23/2022 have been fully considered but they are not persuasive. Applicant argues that Khadem merely suggests trajectories and is considered a planning system.  It is unclear to the examiner how the argued “planning system” is different than the claimed invention.  Claim 1, lines 12 and 13 set forth the analyzer is “configured to determine at least one trajectory for placement of the first stimulation lead…”.  It is the position of the office that each of the plurality of trajectory paths provided by Khadem is a determined path for placement of the stimulation lead.  Khadem determines the projection path using target tissue and avoidance tissue, as discussed in paragraphs [0044]-[0046 and [0050].  The system is set forth as being capable of being used in the with tumor as the target tissue and regions of tissue, such as the ventricular wall, can be selected as the avoidance areas, either manually or automatically based on the images.  As set forth in paragraph [0048], a negative 10 value is assigned to a trajectory path that intersects a vascular region, a negative 5 value is given to a trajectory path that comes within one millimeter and a negative 1 to a trajectory path that is at least two millimeters away from a vascular region.  Therefore the trajectory paths provided by the system are weighted such that the trajectory paths through tissue not including the tissue to be avoided (ventricular wall) are avoided.  Paragraph [0050] sets forth that different anatomical areas can be selected and given the appropriate weight.  Therefore the apparatus of Khadem is capable of selecting the target tissue( fornix) and avoidance tissue(ventricular wall) as set forth in the wherein clauses of claim 1.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791